Citation Nr: 1315606	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  03-23 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include a nervous disorder, but excluding posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 1997 rating decision.  In a decision dated June 2007, the Board denied a claim of entitlement to service connection for a nervous disorder, to include PTSD, on the merits.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, dated April 23, 2010, the Court upheld the Board's decision denying service connection for PTSD.  

The issue of PTSD is not before the RO or the Board. 

The Court reversed the Board's determination regarding the issue of entitlement to service connection for a nervous disorder to the extent that the Board held that a nervous disorder preexisted service.  This issue was remanded for readjudication consistent with a finding that the Veteran entered service in sound condition.  In September 2011, the Board remanded the Veteran's claim.  The Board remanded the Veteran's claim a second time in October 2012 to ensure that the directed development has been completed.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

In reviewing the VA treatment records in the Veteran's file on the "Virtual VA" system the Board noted the heading for a VA examination dated January 9, 2013, followed by:

"You may not VIEW this COMPLETED C&P DBQ MENTAL DISORDERS (EXC. PTSD AND EATING DISORDERS)."

It appears that the Veteran underwent a VA metal disorder examination that may be pertinent to this claim of service connection for a mental disorder.  The Board must have the complete record. 

Unfortunately, a copy of this purported VA examination is not of record and should be obtained to the extent an examination was conducted.  While this claim has been remanded on several occasions, the Board cannot fully adjudicated this case with such evidence. 

In this regard, to avoid further delays in the adjudication of his case, if there are any other pertinent records regarding his acquired psychiatric disability (that the Board does not have in the claims file) the Veteran is asked to obtain these records himself and submit them to his representative for review by the Board.  This would include any recent treatment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the VA psychiatric examination which was completed on January 9, 2013 (if possible).  If not possible, the RO/AMC should provide a detailed reason for the record. 

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case (which specifically includes a review of the Virtual VA treatment records which were uploaded since the February 2013 supplemental statement of the case) and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


